Citation Nr: 1042268	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder claimed as secondary to service-connected arthritis/disc 
disease of the lumbar spine.

2.  Entitlement to service connection for hypertension claimed as 
secondary to cervical spine disorder or under the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

Referable to the Veteran's claim of entitlement to service 
connection for a cervical spine disorder, the Board notes that 
the Veteran originally filed her claim for service connection for 
such disorder in January 2003 and a July 2003 rating decision 
initially denied her claim.  Thereafter, the Veteran submitted a 
statement in July 2004, within one year of the July 2003 denial.  
The July 2004 statement, which the RO construed as a new claim in 
that the Veteran had requested that her claim for service 
connection be reopened, was adjudicated in the November 2004 
rating decision on appeal.  However, in connection with the 
Veteran's July 2004 submission, she submitted a June 2004 opinion 
from her treating VA physician that related her cervical spine 
disorder to her service-connected lumbar spine disability.  As 
set forth in 38 C.F.R. § 3.156(b), when new and material evidence 
is received prior to the expiration of the appeal period, it will 
be considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  As 
evidence accompanying the Veteran's July 2004 statement qualifies 
as new and material evidence, such must be considered as having 
been filed in connection with the Veteran's original claim and, 
therefore, the Board finds that the Veteran's claim of 
entitlement to service connection for a cervical spine disorder 
has been pending since VA received her original claim in January 
2003.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); 
see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Following the issuance of the August 2005 statement of the case, 
additional evidence consisting of VA treatment records, which 
include reference to the Veteran's cervical spine disorder and 
hypertension, has been associated with the claims file and the 
Veteran has not waived agency of original jurisdiction (AOJ) 
consideration.  38 C.F.R. § 20.1304 (2010).  Relevant to the 
Veteran's claim regarding a cervical spine disorder, as service 
connection is granted herein, no prejudice results to the Veteran 
in the Board's consideration of such evidence.  Pertinent to the 
Veteran's claim regarding hypertension, as this issue is being 
remanded, the AOJ will have the opportunity to review all the 
evidence of record, to include such newly received documents, in 
the readjudication of the Veteran's claim.  

In connection with the appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in November 2009; a transcript of that hearing 
is associated with the claims file.

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, residuals 
of C4/C5, C5/C6 anterior cervical discectomy and fusion for 
cervical spondylosis with residual scar, neck pain, and left arm 
radiculopathy are related to her service-connected arthritis/disc 
disease of the lumbar spine.




CONCLUSION OF LAW

Residuals of C4/C5, C5/C6 anterior cervical discectomy and fusion 
for cervical spondylosis with residual scar, neck pain, and left 
arm radiculopathy are proximately due to service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2006), (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for residuals 
of C4/C5, C5/C6 anterior cervical discectomy and fusion for 
cervical spondylosis with residual scar, neck pain, and left arm 
radiculopathy herein constitutes a complete grant of the benefit 
sought on appeal, no further action is required to comply with 
the Veterans Claims Assistance Act of 2000 and the implementing 
regulations.

The Board notes that the Veteran does not allege, nor does the 
record reflect, that she first manifested a cervical spine 
disorder during service or that such is otherwise related to 
service on a direct basis.  Rather, the Veteran has claimed that 
she currently has a cervical spine disorder as a result of her 
service-connected arthritis/disc disease of the lumbar spine.  
See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims 
which have no support in the record need not be considered by the 
Board as the Board is not obligated to consider "all possible" 
substantive theories of recovery.  Where a fully developed record 
is presented to the Board with no evidentiary support for a 
particular theory of recovery, there is no reason for the Board 
to address or consider such a theory).  In this regard, the Board 
observes that the Veteran was originally granted service 
connection for residuals of a right knee contusion in a rating 
decision issued in June 1976.  Thereafter, in a February 1997 
rating decision, service connection for arthritis/disc disease of 
the lumbar spine was granted as secondary to the Veteran's 
service-connected residuals of a right knee injury.  The Veteran 
now claims that her cervical spine disorder was caused or 
aggravated by her service-connected arthritis/disc disease of the 
lumbar and, therefore, service connection on a secondary basis is 
warranted.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended during the pendency of the Veteran's appeal, effective 
October 10, 2006; however, the new provisions state that service 
connection may not be awarded on the basis of aggravation without 
establishing a pre-aggravation baseline level of disability and 
comparing it to the current level of disability.  38 C.F.R. § 
3.310(b).  Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the Board finds that 
the new provisions amount to a substantive change to the manner 
in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not 
require the establishment of a baseline level of disability 
before an award of service connection may granted.  See generally 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The record reflects that the Veteran began complaining of neck 
pain in August 2002.  A December 2002 MRI revealed cervical disc 
herniation at C5-C6 and C6-C7 as well as bulging at C4-C5.  A May 
2003 VA examination reflects a diagnosis of degenerative disc 
disease of the cervical spine with disc herniation of C5-C6 and 
C6-C7.  An August 2003 X-ray showed an impression of 
approximately 4mm spondylolisthesis at C4-C5 and mild 
spondylosis.  A September 2003 MRI showed chronic disc complex at 
C5-6, midline and to the left, resulting in mild canal stenosis 
and moderate foraminal stenosis at that level; and smaller 
chronic disc complexes at C4-5 and C6-7.  In November 2003, the 
Veteran was diagnosed with cervical spondylosis and a December 
2003 record reflects that an MRI showed C5/6 left herniated 
nucleus pulposus encroaching on the left neural foramen.  Also in 
December 2003, it was noted that the Veteran had chronic neck 
pain for approximately two years.  In April 2004, the impression 
was cervical pain with bilateral radiculopathy and a question of 
mild myelopathy.  It was observed that C5/6 appeared to be the 
symptomatic level by MRI.  In September 2004, the Veteran 
underwent anterior cervical discectomy and fusion, C5-6, based on 
her diagnosis of cervical spondylosis, C5-6.  At an October 2004 
VA examination, residuals of C4/C5, C5/C6 anterior cervical 
discectomy and fusion for cervical spondylosis with residual 
scar, neck pain, and left arm radiculopathy was diagnosed.  A 
November 2004 X-ray showed cervical spine fusion.  Subsequent 
treatment records continue to reflect complaints and treatment 
referable to the Veteran's cervical spine.  

As to whether the Veteran's diagnosed cervical spine disorder, 
characterized as residuals of C4/C5, C5/C6 anterior cervical 
discectomy and fusion for cervical spondylosis with residual 
scar, neck pain, and left arm radiculopathy by the October 2004 
VA examiner, is related to her service-connected arthritis/disc 
disease of the lumbar spine, opinions offered in May 2003, June 
2004, and October 2004 are of record.  

In this regard, at the May 2003 VA examination, after reviewing 
the claims file, interviewing the Veteran, and conducting a 
physical examination, the examiner diagnosed severe degenerative 
disc disease of the lower lumbar spine with degenerative 
arthritis and degenerative disc disease of the cervical spine 
with disc herniation of C5-C6 and C6-C7.  He opined that the 
Veteran's cervical spine disorder could not be related to her 
lumbar spine disorder without the resort to speculation.

In June 2004, the Veteran's treating VA physician offered an 
opinion that the Veteran's degenerative cervical spine problem is 
part of generalized degenerative spine (spondylosis) affecting 
the lumbar and the cervical spine at the same time.

At the October 2004 VA examination, after reviewing the claims 
file, interviewing the Veteran, and conducting a physical 
examination, the examiner stated that he could not offer an 
opinion regarding the relationship between the Veteran's cervical 
spine disorder and her service-connected lumbar degenerative 
joint disease and disc disease because such knowledge was not 
available in the medical literature and any opinion would be 
speculation.  The examiner further indicated that he was in 
agreement with the opinion offered by the May 2003 examiner, 
i.e., that he could not relate the Veteran's lumbar and cervical 
spine disorders without resort to speculation.  In this regard, 
the October 2004 VA examiner noted that the Veteran was service-
connected for lumbar disc disease and lumbar degenerative joint 
disease as a February 1997 decision granted service connection 
for arthritis/disc disease of the lumbar spine as secondary to 
her service-connected right knee injury.  He indicated that the 
Veteran's lumbar condition was granted due to her right knee 
injury as an assumption of some kind of trauma to the lumbar area 
associated with her knee condition.  The examiner stated that it 
did not follow that her right knee injury caused her cervical 
arthritis or that her lumbar arthritis caused her cervical 
arthritis.

Relevant to the May 2003 VA opinion in which the examiner 
determined that the Veteran's cervical spine disorder could not 
be related to her lumbar spine disorder without the resort to 
speculation, the Board accords such no probative weight as the 
examiner did not offer a rationale for his conclusion.  
Specifically, the examiner's opinion is no more than a conclusory 
statement without a supporting rationale.  The United States 
Court of Appeals for Veterans Claims (Court) has held that where 
a physician's opinion "sits by itself, unsupported and 
unexplained...his opinion is purely speculative," and cannot 
provide the "degree of certainty" required for medical 
evidence."  Bloom v. West, 12 Vet.App. 185, 187 (1999); Ardison 
v. Brown, 6 Vet.App. 405, 407 (1994).  Moreover, the Court has 
held that a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007) ("[A]medical opinion ... must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").  Therefore, as the examiner did not 
offer a rationale for his conclusion that he could not relate the 
Veteran's cervical spine disorder to her service-connected lumbar 
spine disability without resorting to speculation, the Board 
accords no probative weight to such opinion.

Relevant to the Veteran's treating physician's opinion that her 
cervical spine disorder is part of the same generalized problem 
that affects both her cervical and lumbar spine disorders, the 
Board notes that he did not fully explain the rationale for his 
opinion.  Even so, the Board observes that such physician has 
been treating the Veteran for both her lumbar and cervical spine 
disorders and is familiar with her medical history, to include 
the nature of such disorders.  

In contrast, the October 2004 VA examiner determined that he 
could not offer an opinion regarding the relationship between the 
Veteran's cervical spine disorder and her service-connected 
lumbar degenerative joint disease and disc disease because such 
knowledge was not available in the medical literature and any 
opinion would be speculation.  In support of such statement, he 
reported that service connection was granted for the Veteran's 
lumbar condition due to her right knee injury as an assumption of 
some kind of trauma to the lumbar area associated with her knee 
condition, but it did not follow that her right knee injury 
caused her cervical arthritis or that her lumbar arthritis caused 
her cervical arthritis  As such, the October 2004 VA examiner 
offered a rationale for his conclusion that any opinion relating 
the Veteran's cervical spine disorder to her service-connected 
lumbar spine disability would be speculation.   See Jones v. 
Shinseki, 23 Vet. App. 382, 390 (2010) (before the Board can rely 
on an examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence).

Therefore, in light of the conflicting opinions of record offered 
by the Veteran's VA treating physician and the October 2004 VA 
examiner, the Board finds that the evidence is in relative 
equipoise regarding whether the Veteran's cervical spine disorder 
is related to her service-connected lumbar spine disability.  
Therefore, the Board will resolve all reasonable doubt in her 
favor and find that service connection for residuals of C4/C5, 
C5/C6 anterior cervical discectomy and fusion for cervical 
spondylosis with residual scar, neck pain, and left arm 
radiculopathy is warranted as secondary to her service-connected 
arthritis/disc disease of the lumbar spine.  


ORDER

Service connection for residuals of C4/C5, C5/C6 anterior 
cervical discectomy and fusion for cervical spondylosis with 
residual scar, neck pain, and left arm radiculopathy is granted.


REMAND

Relevant to the Veteran's claim for service connection for 
hypertension, the Board finds that a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the claim so that she is afforded 
every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Veteran contends service connection for hypertension as 
secondary to cervical spine disorder or under the provisions of 
38 U.S.C.A. § 1151 is warranted.  Specifically, she alleges that 
she underwent a cervical epidural steroid injection at a VA 
facility in May 2004 and that such resulted in hypertension.  
Therefore, she claims that her hypertension was caused by 
treatment for her cervical spine disorder or, in the alternative, 
such injection was negligently performed such that it resulted in 
hypertension.  Consequently, the Veteran claims, service 
connection for hypertension is warranted.

In this regard, the Board notes that, as discussed in the 
preceding section, service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  

Additionally, Title 38, United States Code § 1151 provides that, 
where a Veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing the medical or 
surgical treatment, or the proximate cause of additional 
disability or death was an event which was not reasonably 
foreseeable, compensation shall be awarded in the same manner as 
if such disability or death were service-connected.

VA treatment records reflect that, in May 2004, the Veteran was 
given a cervical epidural steroid injection for her diagnosis of 
chronic neck pain with radiculopathy at the VA facility in Tampa, 
Florida.  Such records reveal that the Veteran provided informed 
written and verbal consent and the procedure was tolerated well 
without complications.  

In October 2004, the Veteran was afforded a VA examination in 
order to determine whether her hypertension was related to the 
May 2004 cervical spine injection.  The examiner noted that, as 
the Veteran had periodic hypertension since 2000, such disease 
was not due to the treatments related to her cervical spine 
condition.  However, the examiner did not offer an opinion as to 
whether the May 2004 injection aggravated the Veteran's periodic 
hypertension or whether such procedure resulted in an injury or 
an aggravation of an injury resulting in additional disability 
that was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part, or was the result of an event which was not reasonably 
foreseeable.  Once VA undertakes the effort to provide an 
examination for a service connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Therefore, the Board finds that a remand for another examination 
with an opinion regarding the etiology of the Veteran's 
hypertension is necessary.

The Board also notes that the Veteran reported at her November 
2009 Board hearing that she receives all her treatment at the Bay 
Pines and Tampa, Florida, VA facilities.  Additionally, as 
indicated previously, the May 2004 treatment record detailing the 
cervical epidural steroid injection reflects that the Veteran 
provided informed written and verbal consent; however, such 
written and presumably signed consent form is not of record.  The 
Board also notes that records dated through June 2004 from the 
Tampa VA facility and records dated through September 2004 from 
the Bay Pines VA facility are already of record.  Additionally, 
while there are VA treatment records dated later and received 
subsequent to the August 2005 statement of the case, it is 
unclear whether such include all references to the Veteran's 
treatment for hypertension.  Therefore, while on remand, any 
outstanding records relevant to the treatment of the Veteran's 
hypertension from the Tampa VA facility dated from May 2004 to 
the present, to include her May 2004 consent form, and from the 
Bay Pines VA facility dated from September 2004 to the present 
should be obtained for consideration in her appeal.  

As noted in the Introduction, the Board also observes that 
additional evidence relevant to the Veteran's claim for service 
connection for hypertension has been associated with the claims 
file subsequent to the issuance of the August 2005 statement of 
the case and the Veteran has not waived AOJ consideration.  
Therefore, on remand, the AOJ must review all the evidence of 
record, to include such newly received documents, in the 
readjudication of the Veteran's claim.  Additionally, the Board 
observes that the AOJ has not considered the Veteran's claim for 
service connection for hypertension under the provisions of 38 
U.S.C.A. 
§ 1151.  Therefore, such should be considered in the 
readjudication of her claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records relevant 
to the treatment of the Veteran's 
hypertension from the Tampa VA facility dated 
from May 2004 to the present, to include her 
May 2004 consent form, and from the Bay Pines 
VA facility dated from September 2004 to the 
present.  All reasonable attempts should be 
made to obtain such records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of her hypertension.  The claims 
file, to include a copy of this Remand, must 
be made available to and be reviewed by the 
examiner.  Any indicated evaluations, studies, 
and tests should be conducted.  

Following evaluation of the Veteran, the 
examiner is requested to offer the following 
opinions:

(A)  Is it at least as likely as not (50 
percent or greater likelihood) that the 
Veteran's hypertension was caused or 
aggravated, i.e., worsened beyond the 
natural progression, by her service-
connected residuals of C4/C5, C5/C6 
anterior cervical discectomy and fusion for 
cervical spondylosis with residual scar, 
neck pain, and left arm radiculopathy, or 
any treatment thereof, to include the May 
2004 cervical epidural steroid injection?

(B)  Does the Veteran have an injury or an 
aggravation of an injury resulting in 
additional disability that was the result 
of carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part, or was the 
result of an event which was not reasonably 
foreseeable, as a result of her May 2004 
cervical epidural steroid injection?

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of her hypertension, and the 
continuity of symptomatology.  The rationale 
for any opinion offered should be provided.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence, to include all evidence received 
since the issuance of the August 2005 
statement of the case.  In readjudicating the 
Veteran's claim, the AOJ should consider 
whether service connection is warranted as 
secondary to her service-connected residuals 
of C4/C5, C5/C6 anterior cervical discectomy 
and fusion for cervical spondylosis with 
residual scar, neck pain, and left arm 
radiculopathy, to include any treatment 
thereof, or  under the provisions of 38 
U.S.C.A. § 1151.  If the claim remains 
denied, the Veteran and her representative 
should be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


